Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 24, 2022

The Court of Appeals hereby passes the following order:

A22D0424. JOHN TAYLOR et al. v. BLACKSTONE RESIDENTIAL
    OPERATING PARTNERSHIP, LP.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered a writ of possession in favor of the plaintiff Blackstone
Residential Operating Partnership, LP, the defendants appealed to the superior court.
The superior court granted summary judgment in favor of Blackstone on May 3,
2022, finding it was entitled to an immediate writ of possession. The defendants filed
a “Motion for New Trial or Judgment Nothwithstanding the Verdict.” The superior
court denied the motion on June 6, 2022. The defendants then filed this application
for discretionary appeal on June 13, 2022. Because the application is untimely from
the order granting summary judgment, we lack jurisdiction.
      Ordinarily, an application for discretionary review must be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). Under OCGA
§ 44-7-56, however, appeals in dispossessory actions must be filed within seven days
of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App.
521, 522-523 (521 SE2d 456) (1999); see also Court of Appeals Rule 31 (a). The
defendants’ application here was filed on June 13, which was 41 days after the
superior court issued its order granting summary judgment.
      The filing of the defendants’ motion for new trial or judgment notwithstanding
the verdict does not make the application timely. Where a motion for new trial is not
a proper vehicle for review of a trial court’s action, the motion has no validity and
will not extend the time for filing an application for discretionary appeal. See Bigham
v. Wright, 194 Ga. App. 194, 194 (390 SE2d 109) (1990); see also Pillow v. Seymour,
255 Ga. 683, 684 (341 SE2d 447) (1986). We have held that a motion for new trial
is not a proper method for challenging the grant of summary judgment. See Leader
Nat. Ins. Co. v. Martin, 185 Ga. App. 27, 29 (1) (363 SE2d 281) (1987); see also
Blackwell v. Sutton, 261 Ga. 284, 284 n. 1 (404 SE2d 114) (1991) (“A motion for new
trial, by its very nature, would not lie to rectify an erroneous grant of summary
judgment.”). Likewise, a motion for judgment notwithstanding the verdict is not a
proper vehicle for challenging the grant of summary judgment.
      Because the defendants’ motion for new trial or judgment notwithstanding the
verdict was not the appropriate vehicle for challenging the superior court’s ruling, it
did not operate to extend the time for filing an application for discretionary appeal.
As no timely application was filed from the superior court’s May 3 order granting
summary judgment, we lack jurisdiction to consider this matter. Accordingly, this
application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/24/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.